Case 2:20-cv-00039-JAK-AS Document 20 Filed 07/16/20 Page 1 of 1 Page ID #:420



  1

  2

  3

  4

  5                                                              JS-6
  6

  7

  8                         UNITED STATES DISTRICT COURT

  9              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 10

 11    ROBERT ARNAUD,                        CASE NO. CV 20-00039-JAK (AS)

 12                      Petitioner,

 13         v.
                                             JUDGMENT
 14    RAYMOND MADDEN,

 15                      Respondent.

 16

 17         Pursuant to the Order Accepting Findings, Conclusions and

 18   Recommendations of United States Magistrate Judge,
 19
 20         IT IS ADJUDGED that the Petition is denied and dismissed

 21   without prejudice.

 22

 23   DATED: _July 16, 2020_
 24

 25                                            ___________    _______ ______
                                                      JOHN A. KRONSTADT
 26                                             UNITED STATES DISTRICT JUDGE
 27

 28
